Exhibit 99.1 MV PATENTS, LLC (A DEVELOPMENT STAGE COMPANY) FINANCIAL STATEMENTS AS OF JUNE 30, 2, 2 YEAR ENDED JUNE 30, 2013, AND THE PERIOD FROM JULY 11, 2011 (INCEPTION) THROUGH JUNE 30, 2 PERIOD FROM JULY 11, 2011 (INCEPTION) THROUGH JUNE 30, 2013 MV PATENTS, LLC (A DEVELOPMENT STAGE COMPANY) FINANCIAL STATEMENTS AS OF JUNE 30, 2, 2 YEAR ENDED JUNE 30, 2013, AND THE PERIOD FROM JULY 11, 2011 (INCEPTION) THROUGH JUNE 30, 2 PERIOD FROM JULY 11, 2011 (INCEPTION) THROUGH JUNE 30, 2013 TABLE OF CONTENTS Report of Independent Registered Public Accounting Firm 1 Financial Statements: Balance Sheets as of June 30, 2013 and 2012 2 Statements of Operations for the Year Ended June 30, 2013 and the Period from July 11, 2011 (Inception) through June 30, 2012 and the Period from July 11, 2011 (Inception) through June 30, 2013 3 Statements of Changes in Member’s Deficit for the Period from July 11, 2011 (Inception) through June 30, 2013 4 Statements of Cash Flows for the Year Ended June 30, 2013 and the Period from July 11, 2011 (Inception) through June 30, 2012 and the Period from July 11, 2012 (Inception) through June 30, 2013 5 Notes to Financial Statements 6 -i- Report of Independent Registered Public Accounting Firm To the Member of MV Patents, LLC (A Development Stage Company) Jacksonville, Florida We have audited the accompanying balance sheets of MV Patents, LLC (a development stage company), as of June 30, 2013 and 2012, the related statements of operations and cash flows for the year ended June 30, 2013 and the period from July 11, 2011 (inception) through June 30, 2012 and the period from July 11, 2011 (inception) through June 30, 2013, and the related statement of changes in member’s deficit for the periods July 11, 2011 (inception) through June 30, 2013.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of MV Patents, LLC as of June 30, 2013 and 2012 and the results of its operations and its cash flows for the year ended June 30, 2013 and for the periods from July 11, 2011 (inception) through June 30, 2012 and the period from July 11, 2011 (inception) through June 30, 2013 in conformity with accounting principles generally accepted in the United States of America. The accompanyingfinancial statements have been preparedassuming the Company will continue as a going concern. As discussed in Note 2 to the financial statements, the Company had a net loss of $886,877 for the year ended June 30, 2013, and $483,967 and $1,370,844 for the period from July 11, 2011 (inception) through June 30, 2012 and the period from July 11, 2011 (inception) through June 30, 2013, respectively.The Company also has a working capital deficit of $698,828 and $91,672 at June 30, 2013 and 2012, respectively.These conditions raise substantial doubt about the Company’s ability to continue as a going concern.Management’s plans as to these matters are also described in Note 2.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Warren Averett, LLC Tampa, Florida September 27, 2013 -1- MV PATENTS, LLC (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS Assets JUNE 30, 2013 JUNE 30, 2012 Current assets: Cash $ $ Total current assets Deferred offering costs - Total assets $ $ Liabilities and Member's Deficit Current liabilities: Contingent liabilities $ $ Accounts payable and accrued expenses Total current liabilities Long-term liabilities: Accrued salaries Participation rights Total long-term liabilities Total liabilities 1,411,867 523,487 Member's deficit accumulated during the development stage ) ) Total liabilities and member's deficit $ $ See accompanying notes to the financial statements. -2- MV PATENTS, LLC (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS FOR THE YEAR ENDED JUNE 30, 2013 PERIOD FROM JULY 11, 2011 (INCEPTION) THROUGH JUNE 30, 2012 PERIOD FROM JULY 11, 2011 (INCEPTION) THROUGH JUNE 30, 2013 Operating expenses: $ $ $ Business development advisory Legal and funding agreements Interest expense Operational T&E Patent prosecution legal team Patent transfer license fees Accrued salaries Valuation expert Total operating expenses Net loss $ ) $ ) $ ) See accompanying notes to the financial statements. -3- STATEMENTS OF CHANGES IN MEMBER'S DEFICIT FOR THE PERIOD FROM JULY 11, 2011 (INCEPTION) THROUGH JUNE 30, 2013 Balance, July 11, 2011 (Inception) $
